39 F.3d 1189
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco NIETO-JUAREZ, Defendant-Appellant.
No. 93-30469.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Francisco Nieto-Juarez appeals his sentence of 60 months imprisonment following his guilty plea conviction for being present in the United States after a prior deportation in violation of 8 U.S.C. Sec. 1326(a) and (b)(1).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm.


3
Nieto-Juarez was deported from the United States on December 11, 1991, after being convicted in state court of possession of heroin with intent to deliver.  Upon deportation, Nieto-Juarez was given Immigration and Naturalization Form I-294, which stated that if he returned illegally to the United States he would be subject to no more than two years' imprisonment.  In fact, pursuant to 8 U.S.C. Sec. 1326(b)(1) and (2), an illegally returning alien previously convicted of a felony is subject to a maximum of 5 years' imprisonment, or 15 years if convicted of an aggravated felony, as Nieto-Juarez was.


4
On July 23, 1993 Nieto-Juarez was again found in the United States, and subsequently pleaded guilty to illegal reentry in violation of 8 U.S.C. Sec. 1326(a) and (b)(1).  He received the maximum 60 month sentence for the offense.


5
Nieto-Juarez argues on appeal that the district court should have departed downward based on the erroneous information contained in the I-294 form, and the doctrine of estoppel by entrapment.  These arguments are foreclosed by  United States v. Ullyses-Salazar, 28 F.3d 932 (9th Cir.1994), in which we held that the doctrine of estoppel by entrapment is inapplicable in such a case, and that a downward departure based on the content of the I-294 form is not permissible.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3